Citation Nr: 1021460	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for multiple joint 
pains involving the shoulders, elbows, and ankles, to include 
as due to undiagnosed illness.  

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for degenerative disc and degenerative 
joint disease of the lumbosacral spine.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for cervical strain.  

5.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for post operative residuals of right knee 
strain with degenerative joint disease.  

6.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for left knee strain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1985 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and November 2006 
decisions by the RO.  In October 2004, the RO granted an 
increased ratings to 20 and 10 percent for the Veteran's 
cervical spine and left knee disabilities, respectively, and 
denied increased ratings for the low back and right knee 
disabilities.  In November 2006, the RO denied service 
connection for PTSD and a disability claimed as multiple 
joint pain, to include as due to undiagnosed illness.  In 
December 2009, a hearing was held at the RO before the 
undersigned member of the Board.  

The issue of service connection for multiple joint pains 
involving the left shoulder and both ankles, including as due 
to undiagnosed illness is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran did not engaged in combat with the enemy 
during military service.  

3.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.  

4.  The Veteran did not manifest a psychiatric disorder in 
service or within one year following separation from service, 
and there is no competent evidence that any current 
psychiatric disorder is related to service.  

5.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

6.  The Veteran has arthritis of the right shoulder and both 
elbows which was not present in service or within one year of 
separation from service.  

7.  The Veteran's low back disability is manifested by 
chronic pain and limitation of motion and no significant 
neurological symptomatology; functional loss of use due to 
pain or during flare-ups to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.  

8.  The Veteran's cervical spine disability is manifested by 
pain and limitation of motion but no neurological 
symptomatology; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation is not demonstrated.  

9.  The Veteran's right knee disability is manifested by pain 
and limitation of motion, without instability, subluxation or 
other impairment of the knee; functional limitation due to 
pain, incoordination, fatigability, on repetitive use or 
during flare-ups is not demonstrated.  

10.  Veteran's left knee disability is manifested by pain and 
limitation of motion, without instability, subluxation or 
other impairment of the knee; functional limitation due to 
pain, incoordination, fatigability, on repetitive use or 
during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric 
disorder, including PTSD due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2009).  

2.  The Veteran does not have a disability of the right 
shoulder or bilateral elbows due to disease or injury which 
was incurred in or aggravated by service nor may any claimed 
disability be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2009).  

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint and degenerative disc disease of the 
lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5243 
(2009).  

4.  The criteria for an evaluation in excess of 20 percent 
for cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5237 
(2009).  

5.  The schedular criteria for an evaluation in excess of 20 
percent for post operative residuals of right knee strain 
with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5003-5262 (2009).  

6.  The schedular criteria for an evaluation in excess of 10 
percent for left knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Code 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Letters dated in July 2004, July and November 2005, and 
February 2006, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment and personnel records, as well as 
all VA and private medical records identified by him have 
been obtained and associated with the claims file.  The 
Veteran was examined by VA on several occasions during the 
pendency of the appeal, and testified at a hearing at the RO 
before the undersigned in December 2009.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  



Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

To qualify for compensation under above-indicated provisions, 
"Persian Gulf Veteran" is defined as "a veteran who served 
on active military, naval or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf War."  38 
C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

PTSD

The Veteran contends that he has PTSD due to an incident that 
occurred late one night when he was somewhere in the desert 
in Southwest Asia.  The Veteran reported that he heard a loud 
explosion and then alarms went off indicating a chemical 
attack.  Although the all clear notice was given 
subsequently, the chemical alarms continued to sound, which 
created additional stress for everyone.  The Veteran reported 
that while there was no actual chemical attack, it was his 
responsibility to pick out a soldier and have him remove his 
protective gear to see if the air was harmful.  

The Veteran's service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
psychiatric problems during service.  Additionally, the 
Veteran specifically denied any history of frequent trouble 
sleeping, depression or excessive worry, memory problems, or 
nervous trouble of any sort on a Report of Medical History at 
the time of his separation examination in January 1992, and 
no pertinent abnormalities were noted on examination.  

The evidentiary record includes numerous VA and private 
outpatient notes and examination reports showing treatment 
for various maladies from 1992 to 2008.  During that time, 
the Veteran made no mention of any psychiatric problems, nor 
did he make any reference to his military service or any 
related problems until September 2005.  (See September 2005 
VA outpatient note).  At that time, the Veteran reported 
being stressed from his job at the U.S. Postal Service and 
because his parents were old and his father-in-law was ill.  
On initial VA mental health evaluation in September 2005, the 
Veteran reported that he had become depressed and anxious 
since his participation in Desert Storm, more so in the 
previous year and a half.  The Veteran reported the stressor 
incident (described above) and said that he had a number of 
other life stressors.  He reported feelings of survivor guilt 
and nightmares involving snakes.  He denied any history of 
psychiatric treatment or taking any related medications.  The 
diagnoses was major depression, single episode, and rule out 
PTSD.  

On VA psychiatric examination in October 2006, the Veteran 
reported that his worst experience in Iraq was driving by a 
burning vehicle and smelling a corpse.  He also reported that 
he and another soldier were used as guinea pigs and told to 
take off their protective gear to see if the air was clear 
during what was thought to be a chemical attack.  On mental 
status examination, the examiner indicated that the Veteran 
denied virtually all psychiatric symptoms except for an 
occasional depressed mood.  The Veteran's profile on the 
Minnesota Multiphasic Personality Inventory-II (MMPI-II) were 
indicative of hypochondriasis and hypomania.  The examiner 
commented that such individuals experience a great deal of 
distress and turmoil and tend to be very anxious, tense, and 
restless.  They are basically passive dependent individuals 
trying to deny that aspect of their personality.  The 
diagnoses include undifferentiated somatoform disorder and 
anxiety disorder, not otherwise specified.  The examiner 
indicated that the Veteran did not meet the criteria for a 
diagnosis of PTSD, and did not endorse any sort of functional 
impairment either socially or occupationally from an 
emotional standpoint.  

Based on the current evidence of record, the Board finds that 
the totality of the competent evidence is against the claim 
of service connection for an acquired psychiatric disorder, 
including PTSD.  As noted above, in order to prevail on a 
claim for PTSD, there must be medical evidence diagnosing the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed, in-service stressor.  

Although the Veteran now contends that he has had psychiatric 
symptoms since his service in Southwest Asia, the evidence 
showed that he specifically denied any signs or symptoms of a 
psychiatric disorder at the time of his discharge from 
service in 1992.  Further, the Veteran made no mention of any 
psychiatric problems on his original claim for VA benefits, 
received in February 1992, or when examined by VA in June 
1992 or October 1998.  The first report of any psychiatric 
problem was with the filing of this claim in June 2005, more 
than 13 years after his discharge from service.  

Based on the evidence discussed above, the Board finds that 
the Veteran is not a credible or reliable historian, and that 
his assertions as to the onset of psychiatric symptoms since 
service is not supported by any credible evidence and is of 
limited probative value.  Buchanan v. Nicholson, supra; Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  

While the Veteran believes that he has a psychiatric 
disorder, including PTSD which is related to service, he has 
not presented any competent medical evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there was no objective evidence of a psychiatric 
disorder in service or until more than 13 years after 
service, no diagnosis of PTSD based on any independently 
verifiable in-service stressor and the constellation of 
symptoms associated with that disorder, and no credible or 
competent evidence relating any current psychiatric disorder 
to service, the Board finds no basis for a favorable 
disposition of the Veteran's claim.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for an acquired psychiatric disorder, including PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  

Multiple Joint Pain

The Veteran contends that he has chronic joint pains in his 
shoulders and elbows which he believes are related to his 
predeployment vaccinations and his service in Southwest Asia.  

The Veteran's DD Form 214 indicated that he served in 
Southwest Asia from October 7, 1990 to April 21, 1991.  He 
received the Army Commendation Medal, Army Achievement Medal, 
Good Conduct Medal, the National Defense Service Medal, NCO 
Professional Development Ribbon, the Army Service Ribbon, the 
Overseas Service Ribbon, the Southwest Asia Service Medal 
with two Bronze Service Stars, Kuwait Liberation Medal, 
Expert Badge Rifle.  Based on the foregoing, the Board finds 
that the Veteran's service in the Southwest Asia Theater of 
Operations during the Persian Gulf War meets the definition 
of a "Persian Gulf veteran."  

Other than a reported history of a dislocation of his right 
shoulder in 1983, noted on the Veteran's service enlistment 
examination in January 1985, and on his separation 
examination in January 1992, the service treatment records 
are silent for any complaints, treatment, injuries, 
abnormalities, or diagnosis referable to any joint problems 
involving the Veteran's shoulders or elbows.  On a Report of 
Medical History for separation from service in January 1992, 
the Veteran specifically denied any history of a painful or 
"trick" shoulders or elbows, and no pertinent abnormalities 
were noted on examination.  

When initially examined by VA for his service-connected back, 
neck and bilateral knee disabilities in June 1992, and again 
in October 1998, the Veteran made no mention of any pains or 
problems with his shoulders or elbows.  In fact, VA and 
private treatment records from 1992 to 2004 were silent for 
any complaints, treatment, or pertinent abnormalities 
referable to any shoulder or elbow problems.  The evidence of 
record showed that the Veteran was first treated for right 
shoulder problems by a private physician in May 2004.  An MRI 
at that time revealed osteoarthritis and possible labrum tear 
in the right shoulder.  Private medical reports dated in May 
and November 2005 showed a diagnosis of degenerative joint 
disease of the right and left elbows, respectively.  A 
private report, dated in January 2006, noted a two year 
history of a gradual onset of bilateral elbow pain without 
any known precipitating event.  Additional private medical 
records showed that the Veteran underwent lateral epicondyle 
release and fasciotomy of the left and right elbows in June 
and October 2006, respectively.  

Concerning the Veteran's bilateral elbow and right shoulder 
complaints, the competent medical evidence of record showed 
that his joint pains are due to degenerative joint disease 
and epicondylitis of both elbows.  Since the Veteran's right 
shoulder and bilateral elbow pain have been attributed to a 
known diagnosis, there is no legal entitlement to 
consideration under the undiagnosed illness provisions.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Considering the claim on a direct basis, there is no evidence 
of any complaints, treatment, abnormalities, or diagnosis of 
any right shoulder or bilateral elbow problems in service or 
until some 12 years or more after discharge from service.  As 
noted above, the Veteran specifically denied any shoulder or 
elbow problems at the time of his service separation 
examination in January 1992, and no pertinent abnormalities 
were noted on examination at that time or when examined by VA 
in June 1992, October 1998, or until 2004.  

While the Veteran believes that the joint pains in his right 
shoulder and both elbows are related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Further, the Veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any current 
disability and service.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  While the 
Veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As there is no competent medical evidence of any right 
shoulder or bilateral elbow problems, including degenerative 
changes, tendonitis, or arthritis in service or until many 
years after his discharge from service, and no competent 
medical evidence relating any current disability to service, 
there is no basis for a favorable disposition of the 
Veteran's claim on a direct basis.  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Lumbar & Cervical Spine Disabilities

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, particularly those stated at the 
hearing before the undersigned in December 2009; the VA and 
private treatment records from 2003 to 2008, and the findings 
from the numerous VA examinations conducted during the 
pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the Veteran will be summarized where 
appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Veteran's service-connected lumbar and cervical spine 
disabilities are each currently rated 20 percent disabling 
under Diagnostic Codes (DC) 5243 and 5237, respectively.  The 
regulations provide for evaluation of the spine under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2009).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or forward flexion of the cervical 
spine is greater than 15 degrees, but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent requires forward flexion of the cervical spine to 15 
degrees or less; or with favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted if the 
medical evidence shows unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted with unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees; 
extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2009).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

DC 8510 addresses the upper radicular group (5th and 6th 
cervicals), pertaining to the shoulders and elbows; DC 8511 
addresses the middle radicular group pertaining to movement 
of the arms, elbows, and wrists; DC 8512 addresses the lower 
radicular group which controls use of hands and fingers.  
Under all three diagnostic codes, incomplete paralysis is 
rated 20 percent when mild, 40 percent when moderate, and 50 
percent when severe.  A 70 percent rating is warranted for 
complete paralysis under all three radicular groups.  
Complete paralysis under DC 8510 is defined as all shoulder 
and elbow movement lost or severely affected, hand and wrist 
movements not affected.  Under DC 8511, complete paralysis 
contemplates adduction, abduction, and rotation of the arm, 
flexion of the elbow, and extension of the wrist is lost or 
severely affected.  Complete paralysis of the lower radicular 
group (DC 8512) contemplates all intrinsic muscles of the 
hand, and some or all of flexors of the wrist and fingers are 
paralyzed (substantial loss of use of hand).  38 C.F.R. 
§ 4.124a; DCs 8510, 8511, 8512, respectively, (2009).  

In the instant case, the Veteran was examined by VA on 
several occasions during the pendency of this appeal (October 
2004, January 2006, June 2007, and January 2008), and was 
seen by VA and by private doctors on an outpatient basis on 
numerous occasions.  The Veteran also underwent lumbar 
laminectomy/discectomy in October 2007.  The clinical 
findings on all of the examinations during the pendency of 
this appeal were not materially different and showed that the 
Veteran has chronic pain and limitation of motion of the 
cervical and lumbar spine.  The objective findings on VA 
examinations in October 2004, January 2006, June 2007, and 
January 2008 did not show any evidence of muscle spasm or 
atrophy, and sensation was intact throughout the upper and 
lower extremities.  

The evidentiary record also includes numerous private 
clinical records showing treatment for various maladies, 
including neck and low back pain from 2004 to 2008.  The 
clinical and diagnostic findings on those reports were not 
materially different from the VA examinations.  

The medical evidence showed that the Veteran has good range 
of motion of the lumbar and cervical spine, no muscle spasm, 
atrophy, or significant neurological symptoms, and no 
additional functional impairment due to pain, fatigue on 
repetitive use, lack of endurance or incoordination.  The 
most severe limitation of forward flexion of the 
thoracolumbar spine was to 60 degrees (June 2007 and January 
2008 VA examinations), with the most severe combined range of 
motion to 150 degrees on examination in June 2007.  

Similarly, the most severe limitation of forward flexion of 
the cervical spine was to 30 degrees (October 2004 and June 
2007 VA examinations), and the most severe combined range of 
motion was to 160 degrees on VA examination in October 2004.  
Applying the clinical findings to the General Rating Formula 
discussed above, the Veteran's lumbosacral and cervical spine 
disabilities equate to no more than a 20 percent evaluation.  

The evidence does not show that the Veteran experienced 
incapacitating episodes (periods of acute signs and symptoms 
that requires bed rest prescribed by a physician and 
treatment by a physician), having a total duration of at 
least six weeks during any 12 month period during the 
pendency of this appeal.  Other than complaints of chronic 
pain, the objective medical evidence does not show any 
significant neurological impairment associated with the 
Veteran's cervical or lumbar spine disabilities.  He also 
denied any bowel or bladder problems.  Prior to the January 
2008 VA examination, the Veteran denied any specific episodes 
of flare-ups or any neurological symptoms, but said that 
since his surgery in October 2007, he had flare-ups of pain 
in his lower back twice a month, lasting from 2 to 24 hrs.  
He also reported some right leg paresthesias and dysthesia in 
a vague L5 radicular pattern.  However, on examination, 
sensation was intact in all dermatome patterns and straight 
leg raising was negative.  Thus, a rating in excess of 20 
percent based on incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back and cervical spine disabilities under the 
orthopedic rating criteria and applicable neurologic rating 
criteria.  

In this regard, the Board notes that while the Veteran 
reported some right leg paresthesias and dysthesia on the 
most recent VA examination in January 2008, there was no 
evidence of associated weakness, sensory loss, or extremity 
muscle atrophy.  Sensation was intact in the upper and lower 
extremities, straight leg raising was negative, and there was 
no reported bowel or bladder impairment.  A private EMG/NCV 
study in April 2004, showed mild right median nerve carpal 
tunnel entrapment but no evidence of cervical radiculopathy.  
Based on the clinical and diagnostic evidence of record, the 
Board does not find that the evidence shows clinically 
significant symptoms compatible with sciatic neuropathy 
associated with the Veteran's low back and cervical spine 
disabilities during the pendency of this appeal.  Therefore, 
a compensable evaluation is not warranted under DC 8520 for 
mild incomplete paralysis of the sciatic nerve, or under any 
of the applicable rating codes pertaining to the radicular 
groups involving the cervical spine discussed above.  38 
C.F.R. § 4.124a; DCs 8510, 8511, 8512.  Thus, consideration 
of separately evaluating and combining the neurologic and 
orthopedic manifestations of the Veteran's cervical or lumbar 
spine disabilities would not result in a higher rating for 
either spine segment.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Other than the Veteran's 
report of pain, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for 
an evaluation in excess of 20 percent for either spinal 
segment.  

Moreover, the question of functional loss due to pain and 
other related factors was specifically addressed on the four 
VA examinations during the pendency of the appeal.  In all 
instances, while the Veteran had pain and some decreased 
motion, the examiners found no additional functional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Further, there is no 
evidence of muscle spasm, weakness, or atrophy.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the VA examinations during the pendency of this appeal 
showed no muscle weakness, atrophy, or neurological 
impairments, and the range of motion demonstrated is 
specifically contemplated by the rating schedule.  In light 
of the clinical findings of record, the Board finds that an 
increased evaluation for the cervical or lumbar spine 
disabilities based on additional functional loss due to the 
factors set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from his low back and cervical spine disabilities 
do not suggest that he has sufficient symptoms so as to a 
warrant an evaluation in excess of 20 percent for either 
spine segment.  Accordingly, the Board finds that the 20 
percent evaluations assigned for the lumbosacral and cervical 
spine disabilities accurately depicts the severity of the 
conditions for the entirety of the rating period on appeal, 
and there is no basis for higher staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

Bilateral Knee Disabilities

The Veteran's right knee disability is rated 20 percent 
disabling under DCs 5003-5262, for degenerative joint disease 
with tibia and fibula impairment.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2009).  DC 5262 
allows for a 20 percent rating when there is malunion of the 
tibia and fibula with moderate knee or ankle disability; 30 
percent with marked knee or ankle disability, and 40 percent 
for nonunion of the tibia or fibula with loss motion 
requiring brace.  

DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Veteran's left knee disability is rated 10 percent 
disabling under DC 5260, for degenerative joint disease with 
a noncompensable degree of limitation of motion in the knee.  
Under DC 5260, a 10 percent evaluation is assigned when 
flexion is limited to 45 degrees; 20 percent rating when 
flexion is limited to 30 degrees, and 30 percent when flexion 
is limited to 15 degrees.  Parenthetically, the Veteran was 
not shown to have limitation of flexion to 45 degrees or less 
in either knee at anytime during the pendency of the appeal.  

Other potentially applicable rating codes which may provide a 
basis for assigning a higher evaluation include DC 5256, 
which requires ankylosis of the knee joint.  Under DC 5257, a 
20 percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability, and 30 percent for severe 
symptoms.  DC 5258 provides for a 20 percent evaluation for 
dislocated, semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  DC 5261, provides 
for a 10 percent evaluation when extension is limited to 10 
degrees, 20 percent when extension is limited to 15 degrees, 
30 percent for extension limited to 20 degrees.  However, 
none of these codes are applicable based on the facts of this 
case.  

The Veteran's complaints and the clinical and diagnostic 
findings on the numerous VA and private outpatient notes and 
VA examinations reports have been essentially the same 
throughout the pendency of this appeal, and are manifested 
principally by chronic pain and limitation of motion.  

The Veteran was examined by VA at least three times during 
the pendency of this appeal (October 2004, January 2006, and 
June 2007), and was seen by VA and by private doctors on an 
outpatient basis on numerous occasions.  The Veteran also 
underwent arthroscopy of the right knee in September 2006.  
The clinical findings on all of the examinations during the 
pendency of this appeal were not materially different and 
showed that the Veteran has chronic pain and limitation of 
motion in both knees.  

The evidentiary record also includes numerous private 
clinical records showing treatment for various maladies, 
including bilateral knee pain from 2004 to 2008.  The 
clinical and diagnostic findings on those reports were not 
materially different from the VA examination reports.  

In this case, the Veteran does not demonstrate objective 
evidence of a loss of motion in the right or left knee 
sufficient to warrant the assignment of a rating in excess of 
10 percent based on limitation of motion under DCs 5260 or 
5261.  That is, the objective findings during the pendency of 
this appeal, including on the four VA examination reports 
showed no limitation of motion or impairment in either knee 
to the degree required for an evaluation higher than 
assigned.  

The most severe limitation of flexion of the right or left 
knee was to 80 degrees (October 2004 and June 2007 VA 
examinations), and the Veteran was not shown to have a 
limitation of extension in either knee on any of the three VA 
examinations.  The reports showed mild crepitus, bilaterally, 
but no evidence of effusion, instability or subluxation, and 
the Veteran denied any history of locking.  

As noted above, an evaluation higher than 10 percent under DC 
5260 based on limitation of motion, requires flexion limited 
to 30 degrees or less.  A compensable evaluation under DC 
5261 requires extension limited to 10 degrees or more.  In 
this case, flexion was limited to no less than 80 degrees in 
either knee, and extension was to zero degrees.  As such, the 
objective findings do not satisfy the criteria for an 
evaluation in excess of the 20- and 10-percent evaluations 
assigned for the right and left knee, respectively, under 
either DC 5260 or 5261.  Further, there is no evidence of 
malunion of the tibia or fibula with marked knee or ankle 
disability, or nonunion with loss motion requiring brace.  
Thus, a higher evaluation under DC 5262 is not warranted.  
While it is evident that the Veteran has some limitation of 
motion and arthritis, it is not objectively shown to be of 
such severity so as to warrant the assignment of an 
evaluation in excess of the 20- and 10 percent evaluations 
currently assigned.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5257 provides for evaluation when there is 
recurrent subluxation or lateral instability which, as 
indicated above, has never demonstrated in either knee.  DC 
5258 provides for a 20 percent rating when there is 
dislocation of cartilage with frequent episodes of locking, 
pain, and effusion.  However, none of these codes are 
applicable based on the facts of this case.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran complained of chronic pain 
in both knees on a daily basis, there was no objective 
evidence of any additional functional loss on any of the VA 
examinations during the pendency of this appeal.  The Veteran 
has normal strength, no instability or subluxation, and 
fairly good range of motion in each knee.  Furthermore, the 
three VA examiners who evaluated the Veteran during the 
pendency of the appeal indicated that while the Veteran had 
some pain on motion, there was no additional limitation of 
motion due to pain, weakness, fatigability or incoordination, 
including with repetitive movement.  It is acknowledged that 
the Veteran has subjective complaints of pain affecting his 
ability to engage in some activities.  However, "a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston, 10 Vet. App. at 85 
(1997).  Here, there was no objective evidence of any 
additional functional loss of use due to pain or on 
repetitive use of either knee on any of the three VA 
examinations.  

In this regard, the Board finds that there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for a higher evaluation.  Absent a medical 
opinion of additional functional loss of use, the Board finds 
that the level of functional impairment is adequately 
compensated by the 20- and 10-percent evaluations currently 
assigned for the right and left knee, respectively.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  As 
there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups to the extent 
necessary for the next higher rating based on limitation of 
motion, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. 
Brown, 5 Vet. App. at 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. at 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the right and left knee disabilities 
does not suggest that he has sufficient symptoms so as to 
warrant an evaluation in excess of the 20- and 10-percent 
evaluations currently assigned for the right and left knee, 
respectively, at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Finally, there is no credible evidence that the 
manifestations of the Veteran's right or left knee 
disabilities are unusual or exceptional as to demonstrate 
that the rating schedule is inadequate for determining the 
proper levels of disability.  The Veteran has good range of 
motion, no instability or subluxation, and no additional 
functional impairment due to pain or on repetitive motion.  
Other than a right knee arthroscopy in September 2006, the 
Veteran has not required any periods of hospitalization for 
any of his service-connected disabilities during the pendency 
of the appeal, nor is there any objective evidence of marked 
interference with employment due solely to his service-
connected disabilities.  In this case, the manifestations of 
the Veteran's low back, cervical spine and bilateral knee 
disabilities are consistent with the schedular criteria, and 
there is no objective evidence that the manifestations of his 
disabilities are unusual or exceptional.  The Board is 
cognizant that the Veteran was found to be totally disabled 
by the Social Security Administration in March 2009.  While 
his service-connected back disability was noted to have been 
a significant factor in the award, the decision indicated 
that other nonservice-connected also contributed to his total 
impairment.  In sum, there is no indication that the average 
industrial impairment from the Veteran's low back, cervical 
spine or bilateral knee disabilities is in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); 
Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.  

Service connection for joint pain of the right shoulder and 
bilateral elbows and ankles, to include as due to undiagnosed 
illness is denied.  

An increased evaluation for degenerative disc and 
degenerative joint disease of the lumbosacral spine is 
denied.  

An increased evaluation for cervical strain is denied.  

An increased evaluation for post operative residuals of right 
knee strain with degenerative joint disease is denied.  

An increased evaluation for left knee strain is denied.  


REMAND

Concerning the claim with respect to the left shoulder and 
ankles, the evidence is somewhat confusing, requiring further 
clarification.  

The Veteran's service treatment records show treatment for 
what appears to be a bilateral ankle sprain in 1987.  The 
Veteran also gives a history of left shoulder and ankle 
complaints of pain and popping.  VA examination in March 
2006, revealed clinical findings that were within normal 
limits with respect to the shoulder and ankles, yet a 
diagnosis of left shoulder sprain was entered, and the only 
nexus opinion addressed whether the joint pain complaints 
were related to in-service immunizations.  (That  was not 
considered likely.)  A January 2008 examination addressed 
itself only the to the left ankle, which revealed tenderness 
to palpation of the anterior talofibular ligament and valgus 
angulation of the os calcis.  This apparently was not 
considered related to the 1987 ankle sprain, but there was no 
opinion whether this could be considered a disability under 
38 C.F.R. § 3.317, and no discussion of the right ankle was 
provided.   

Given the Veteran's contentions and the current evidence of 
record, the Board finds that a comprehensive examination of 
the Veteran's left shoulder and bilateral ankle problem is 
necessary to determine the nature of any impairment there and 
whether his complaints represent a chronic undiagnosed 
disability as contemplated by 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  

Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified left shoulder 
or bilateral ankle disability.  The 
claims folder should be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All indicated tests should be 
undertaken, and the examiner should 
respond to the following:  

a)  Assuming the August 1987 service 
treatment records reflect right 
ankle complaints/strain, is it at 
least as likely as not that the 
Veteran has any current right ankle 
residuals from that?  

b)  Based on review of the file, are 
there any objective medical 
indications that the Veteran has 
symptomatology such as pain of the 
left shoulder or ankles?  If so, is 
such symptomatology attributable to 
a known diagnosis?  

c)  If the manifestations of the 
symptomatology related to the left 
shoulder or bilateral ankles cannot 
be attributed to a known diagnosis, 
the examiner should render an 
opinion as to whether it is at least 
as likely as not that any problems 
involving left shoulder and ankles 
are the result of an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness 
originating during or as a result of 
his period of military service, 
inclusive of service in Southwest 
Asia during Desert Shield/Storm?  

The examiner should describe all findings 
in detail and provide a complete 
rationale and basis for any opinions 
offered.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state, and explain 
the basis for that.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


